DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species 1A and 2B in the reply filed on 27 September 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2009/0025910 A1) in view of Estes (US 2002/0134534 A1).

Claim 1:
Hoffman discloses a method of manufacturing a vapor chamber structure (abstract), comprising:
disposing a liquid cavity (12) and a vapor cavity (100) between a first non-planar containment layer (101) and the second non-planar containment layer (102) (figs. 2-6, para [0079], [0111] and [0112]);
sealing at least a portion of the of the first non-planar containment layer (101) and at least a portion of the second non-planar containment layer (101) together (figs. 2-6, para [0112]); and
charging at least the liquid cavity (14) with a working fluid (figs. 2-6, para [0112] or [0113]).
Hoffman fails to disclose the method steps of forming first and second planar containment layers into first and second non-planar containment layers.  Instead, 
Estes discloses a method of making a two-phase cooling module (abstract) further comprising
forming a first planar containment layer (300) into a first non-planar containment layer (210) having a first non-planar shape (210) (fig. 3, para [0018]);
forming a second planar containment layer (300) into a second non-planar containment layer (212) having a second non-planar shape (212) (fig. 3, para [0018]); and, 
sealing at least a portion of the of the first non-planar containment layer (210) and at least a portion of the second non-planar containment layer (212) together (figs. 2-5, para [0017]);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fabricate the first and second non planar containment layers of Hoffman by press forming a planar sheet into a non-planar sheet as taught by Estes in order to provide a more efficient process and minimize the amount of wasted non-planar substrate (Estes, para [0023]).
See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because both prior art references are drawn to forming vapor cavities for heat transfer devices and press forming a planar sheet is a well-known manufacturing process.

Claim 2:
Hoffman in view of Estes renders obvious the method according to claim 1, wherein the working fluid is at a pressure below ambient pressure (filled into airtight vacuum chamber) (figs. 2-5, para [0079]).

Claim 3:
Hoffman in view of Estes renders obvious the method according to claim 1, further comprising disposing a second liquid cavity (Hoffman, 12’) between the first non-planar containment layer (Hoffman, 101) and the second non-planar containment layer (Hoffman, 102) (figs. 10 and 10A, para [0088]).

Claim 4:
Hoffman in view of Estes renders obvious the method according to claim 1, wherein the first non-planar containment layer (Hoffman, 101) and/or the second non-planar containment layer (Hoffman, 102) is formed using a press (Estes, press forming) (Estes, figs. 2-5, para [0018]).

Claim 5:
Hoffman in view of Estes renders obvious the method according to claim 1, wherein the vapor cavity (Hoffman, 100) is formed using a press (Estes, figs. 2-5, para [0018]).

Claim 6:
Hoffman in view of Estes renders obvious the method according to claim 1, further comprising forming a wicking layer (Hoffman, 40) in a non-planar shape (Hoffman, 410); and disposing the wicking layer (Hoffman, 40) between the first planar containment layer (Hoffman, 101) and the second planar containment layer (Hoffman, 102) (figs. 21. and 21A, para [0099]).

Claim 7:
Hoffman in view of Estes renders obvious the method according to claim 6, wherein the wicking layer (Hoffman, 40) comprises a wicking structure (Hoffman, 410) (figs. 21 and 21A, para [0099]).

Claim 10:
Hoffman in view of Estes renders obvious the method according to claim 1, wherein the liquid cavity (Hoffman, 12) comprises a mesh (fig. 16, para [0094]).

Claim 11:
Hoffman in view of Estes renders obvious the method according to claim 1, wherein the vapor cavity comprises coarsely spaced pillars (Hoffman, 13) (Hoffman, figs. 2, 4-5, para [0083]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Estes as applied to claim 1 above, and further in view of Hashimoto et al. (US 2012/0256878 A1).

Claim 8:
Hoffman in view of Estes teaches a method of manufacturing a conformal thermal ground plane comprising forming first and second planar containment layers into first and second non-planar containment layers; and, Hoffman in view of Estes fails to disclose or fairly suggest vacuum forming the first and second planar containment layers as required of claim 8.  Instead, Hoffman in view of Estes teaches press forming the first and second containment layers into first and second non-planar containment layers.  Hashimoto discloses a method of manufacturing a planar containment layer (311) into a non-planar containment layer having a cavity (three-dimensional shape) (see fig. 4) using vacuum forming (figs. 2-4, para [0077]).  Hashimoto further discloses the method of forming the containment layer may include press forming, vacuum forming, air pressure forming, and the like (para [0077], lines 9-13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the press forming process of Hoffman and Estes for a vacuum forming process as taught by Hashimoto since it was known that press forming and vacuum forming are analogues for forming a three dimensional shape (Hashimoto, para [0077], lines 9-13). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 9:
The prior art of record fails to disclose or fairly suggest the method according to claim 1, further comprising heating the first non-planar containment layer to a temperature above the pliable forming temperature of the first non-planar containment layer; and heating the second non-planar containment layer to a temperature above the pliable forming temperature of the second non-planar containment layer.  Instead, the prior art of record suggests heating planar containment layers to make them pliable as a part of a press forming or vacuum forming process.  However, the prior art of record fails to disclose or fairly suggest heating a previously formed (according to claim 1) non-planar containment layer to a pliable temperature as required of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US7,849,597 B2) discloses a method for manufacturing a heat dissipation device.  Kim et al. (US 2007/0163755 A1) discloses a flat plate heat transfer device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726